         Case 2:20-cr-00268-JAD-NJK Document 17 Filed 10/26/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     ROBERT O’BRIEN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Robert_O’Brien@fd.org
 6
     Attorney for Michael Thompson
 7
 8                              UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:20-cr-00268-JAD-NJK
11
                   Plaintiff,                                STIPULATION TO CONTINUE
12                                                              INITIAL APPEARANCE
            v.
                                                                     (First Request)
13
     MICHAEL THOMPSON,
14
                   Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Rachel Kent, Special Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Robert O’Brien, Assistant Federal Public Defender, counsel for Michael Thompson, that
20
     the Initial Appearance currently scheduled on October 28, 2020 at 10:00 a.m., be vacated and
21
     continued to October 28, 2020 at 3:00 p.m.
22
            This Stipulation is entered into for the following reasons:
23
            1.     Defense counsel has a conflicting hearing scheduled for the same time (10 a.m.
24
     on Oct. 28) in another courtroom.
25
            2.     The defendant is in custody and agrees with the need for the continuance.
26
            3.     The parties agree to the continuance.
        Case 2:20-cr-00268-JAD-NJK Document 17 Filed 10/26/20 Page 2 of 3




 1         This is the first request for a continuance of the Initial Appearance.
 2         DATED this 26th day of October, 2020.
 3
 4   RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
     Federal Public Defender                         United States Attorney
 5
 6
     By /s/ Robert O’Brien                           By /s/ Rachel Kent
 7   ROBERT O’BRIEN                                  RACHEL KENT
     Assistant Federal Public Defender               Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
         Case 2:20-cr-00268-JAD-NJK Document 17 Filed 10/26/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:20-cr-00268-JAD-NJK
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     MICHAEL THOMPSON,
 7
                   Defendant.
 8
 9
10                                           Arraignment
            IT IS THEREFORE ORDERED that the Initial       and Plea
                                                     Appearance      currently
                                                                currently      set for
                                                                          scheduled  for

11   Wednesday, October 28, 2020 at 10:00 a.m., be vacated and continued to October 28, 2020 at

12   the hour of 3:00 p.m.

13          DATED this
           DATED:      ___ day
                   October  26,of2020.
                                  October, 2020.

14
15
                                               UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
